DETAILED ACTION
Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application was filed 8/13/2020 is a continuation of 16/131,812, filed 9/14/2018, now U.S. Patent 11,026,887 and having 1 RCE-type filing therein. 16/131,812 is a continuation of 15/680,301, filed 8/18/2017, now U.S. Patent 10,105,315. 15680301 claims Priority from Provisional Applications 62/489,292, filed 4/24/2017; 62/461,317, filed 2/21/2017; and 62/376,703, filed 8/18/2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 8/8/2022 and before are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sodikoff et al. “Therapeutic strategies in eosinophilic esophagitis: Induction, maintenance and refractory disease,” Best Practice & Research Clinical Gastroenterology 29 (2015) 829-839; Straumann et al. (“Straumann I”), “Budesonide Is Effective in Adolescent and Adult Patients With Active Eosinophilic Esophagitis.” GASTROENTEROLOGY 2010;139:1526–1537; and Straumann et al. (“Straumann II”), “Long-Term Budesonide Maintenance Treatment Is Partially Effective for Patients With Eosinophilic Esophagitis,” CLINICAL GASTROENTEROLOGY AND HEPATOLOGY 2011;9:400–409.
Claim 1 is generally directed towards a method of topically treating eosinophilic esophagitis (EoE) in a patient in need thereof, comprising administering an effective amount of budesonide in an induction phase and a maintenance phase, wherein: an induction dose of about 1 mg to about 2 mg of budesonide is administered in the induction phase; and a maintenance dose of about 0.5 mg to about 1 mg of budesonide is administered in the maintenance phase.
Sodikoff teaches the treatment of patients with EoE. Sodikoff states the initial or “induction” therapy is topical, swallowed corticosteroids, which represent the most widely utilized medical treatment for both children and adults with EoE, see page 832.  In Table 1, page 834 Sodikoff shows that Budesonide 2 mg QD to BID is a primary treatment. In the chart on the same page we see that after induction therapy one should consider maintenance therapy. Om page 836, we see that maintenance therapy is important. Benefits of maintenance therapy is supported by a retrospective, multivariate analysis of EoE adults with five years of follow-up that found that continuation of swallowed topical corticosteroid therapy was associated with a reduced risk of food impaction. Moreover a 50% reduction in induction dose was observed effective with fluticasone (FP). Sodikoff also notes that a maintenance budesonide dose that was 25% of the dose used to achieve initial remission found that only 50% of patients maintained histologic response at 50 weeks. Sodikoff clearly teaches using Budesonide 2 mg QD to BID for induction, and shows that a 25% dose of budesonide for maintenance will be somewhat effective in some patients. Sodikoff doesn’t teach the duration of induction, or the specific dose of maintenance.
Straumann I teaches using Budesonide 2 mg BID for initial/inductive treatment of EoE. The dose was oral budesonide (1 mg twice daily for 15 days) in adolescent and adult patients with active EoE. This article teaches a short-term course of budesonide is well tolerated and highly effective in achieving inflammation resolution and substantial symptom improvement in adult patients with active EoE.
Straumann II teaches the efficacy of twice-daily swallowed budesonide (0.25 mg each) to maintain quiescent EoE in remission. Straumann II shows pretreatment and posttreatment activity was assessed clinically, endoscopically, histologically, immunohistologically, and by endosonography. Straumann II concludes that low-dose budesonide is more effective than placebo in maintaining EoE in histologic and clinical remission. Signs of esophageal remodeling showed a trend toward normalization. Long-term administration of topical corticosteroids was well tolerated without induction of epithelial atrophy.
Given the teaching of the above references treating EoE by using Budesonide 2 mg BID for initial/inductive treatment over 15 days, and using Budesonide 0.5 mg BID for maintenance for 50 weeks is an obvious treatment as this is a simple combination of two Straumann references as proscribed by Sodikoff, who provides the motivation to improve outcomes. As such the instant invention was obvious at the time of filing.

Claim Rejections - 35 USC § 103
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sodikoff et al. “Therapeutic strategies in eosinophilic esophagitis: Induction, maintenance and refractory disease,” Best Practice & Research Clinical Gastroenterology 29 (2015) 829-839; Straumann et al. (“Straumann I”), “Budesonide Is Effective in Adolescent and Adult Patients With Active Eosinophilic Esophagitis.” GASTROENTEROLOGY 2010;139:1526–1537; and Straumann et al. (“Straumann II”), “Long-Term Budesonide Maintenance Treatment Is Partially Effective for Patients With Eosinophilic Esophagitis,” CLINICAL GASTROENTEROLOGY AND HEPATOLOGY 2011;9:400–409; as applied to claims 1-12 and 15-27 above in further view of EP 2886108 published 6/24/2015 (English translation Greinwald et al. US 2016/0324772 A1 published 11/10/2016).
Sodikoff, Straumann I, and Straumann II are incorporated here from the rejection above. Those references teach treating references treating EoE by using Budesonide 2 mg BID for initial/inductive treatment over 15 days, and using Budesonide 0.5 mg BID for maintenance for 50 weeks. Those references do not teach using a solid formulation, or a specific solid formulation of an effervescent tablet.
Greinwald teaches an effervescent tablet for orodispersible use that comprises budesonide or a pharmaceutically acceptable salt or derivative thereof as a pharmaceutical active ingredient and is preferably used in adults for the treatment of inflammatory diseases of the esophagus. Greenwald specifically teaches the tablets are made to contain between 0.25 mg to 5 mg of budesonide. Greenwald states the effervescent tablet of the invention surprisingly resulted in an unexpectedly high rate of histological remission in patients with active eosinophilic esophagitis.
The claims directed towards using a solid formulation, and an effervescent tablet are obvious as a practitioner would be motivated to use this surprisingly effective treatment for EoE in place of the more laborious formulation taught in Straumann. As such these claims are obvious.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629